Title: From Thomas Jefferson to Neil Jamieson, 22 September 1785
From: Jefferson, Thomas
To: Jamieson, Neil



Dear Sir
Paris Sep. 22. 1785.

By a letter of Jan. 13. I took the liberty of requesting you to send me such of the New York newspapers as you thought best, by the French packet always. Since Mr. Jay’s coming into office he is so kind as to do this regularly, so that I am able to save you that trouble as soon as the subscription expires which you entered into for me. A more important article is to pray you, whenever packets of newspapers for me from other parts of the continent come to your hands (as I had taken the liberty to direct), to be so good as to send them to Mr. Jay’s office. I have desired him to pack newspapers for me all together in a box and to send them as merchandize directed to the Consul at l’Orient, instead of paying 8. or 10. guineas a packet as I do now for newspapers. They will  then come for so many livres. Your favors of June 14, and Aug. 14. came safely to hand. There is nothing interesting here at present. Europe enjoys quiet. The English news you get as speedily almost as we do here. Accept assurances of the respect and esteem with which I am Dr. Sir Your most obedt. humble servt,

Th: Jefferson

